Exhibit 1 Oi S.A. – In Judicial Reorganization Corporate Taxpayers’ Registry (CNPJ/MF) No. 76.535.764/0001-43 Board of Trade (NIRE) No. 33.30029520-8 Publicly-Held Company NOTICE TO THE MARKET Oi S.A. – In Judicial Reorganization (“Oi” or the “Company”), pursuant to Article 12 of CVM Instruction No. 358/02, hereby informs that on this date received a mail from Bratel B.V. and Bratel S.À R.L, including the following information: “To Oi S.A. – Under Judicial Reorganization Att.: RICARDO MALAVAZI MARTINS – Investor Relations Officer Rua Humberto de Campos, 425, 8º andar, Leblon Rio de Janeiro, RJ Re.: Disclosure of Material Equity Interest Dear Sir/Madam, 1.
